Citation Nr: 0615685	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for bilateral pes 
planus.  

3.  Entitlement to an increased rating for hemorrhoids.  

4.  Entitlement to an increased rating for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
October 1969 and from April 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.  The veteran 
testified at a Board hearing at the RO in April 2005.  

Along with the current appeals, the veteran had also 
perfected claims of entitlement to service connection for 
otitis media, costochondritis, hearing loss and for a 
disability manifested by an abnormal electrocardiogram and 
entitlement to increased ratings for malaria and for a left 
knee disability.  In a March 2003 statement, he withdrew 
these appeals.  

The issues of entitlement to an increased ratings for 
bilateral pes planus, hemorrhoids and for a cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Tinnitus was not present in service nor is there competent 
evidence of record providing a causal link between any 
currently existing tinnitus and the veteran's active duty 
service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2003 
VCAA letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the November 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to submit 
pertinent evidence.  The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claim for increased ratings, but he was not 
provided with notice of the types of evidence necessary to 
establish the degree of disability or to establish effective 
dates for the tinnitus claim.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, any question 
as to the appropriate rating or effective date to be assigned 
as to that issues is rendered moot.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue of 
entitlement to service connection for tinnitus.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 

Entitlement to service connection for tinnitus.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski,  
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

On the veteran's application for compensation which was 
received in January 2003, he reported that he first had 
problems with tinnitus in December 2001.  He also testified 
before the undersigned in April 2005 that his tinnitus began 
while he was involved in combat in Viet Nam.  The Board notes 
the veteran's service personnel records document that he 
participated in combat while in Viet Nam so his exposure to 
acoustic trauma is demonstrated.  The Board finds, however, 
that a review of the service medical records reveals no 
complaints of, diagnosis of, or treatment for tinnitus during 
either of the veteran's periods of active duty service.  
Furthermore, a service medical record dated in August 2002 
demonstrates that the presence of tinnitus was denied.  

There is no competent evidence of the current presence of 
tinnitus which has been linked to the veteran's active duty 
service.  At the time of a VA ear disease examination which 
was conducted in February 2003, the examiner noted that the 
veteran did not complain of tinnitus.  The pertinent 
diagnosis was no evidence of acute or chronic ear disease at 
the time of the examination.  

A VA audio examination was also conducted in February 2003.  
The examiner who performed this examination also noted that 
the veteran did not have complaints of tinnitus at the time 
of the examination.  Tinnitus was not diagnosed.  

The veteran has testified before the undersigned that he 
didn't recall denying the presence of ringing in his ears at 
the time of the two VA examinations.  He opined that he might 
have been asked at the time he was going through the 
examinations if his ears were ringing and they probably were 
not at that time.  He further testified, however, that he did 
experience ringing in his ears every day.  The Board notes 
the two VA examinations were conducted 18 days apart by two 
different examiners.  It is not apparent to the Board why the 
veteran would not report, at a minimum, that he experienced 
tinnitus but was not experiencing it at the time of the 
examinations, especially when the examinations were 
conducted, in part, based on his claims of the presence of 
tinnitus.  

There is no competent evidence of record which links tinnitus 
to either of the veteran's two periods of active duty.  The 
only evidence that the veteran suffers from a current 
diagnosis of tinnitus which is related to service is limited 
to the veteran's assertions and testimony.  Although lay 
statements may be satisfactory for establishing the in-
service incurrence of an event that ultimately resulted in 
tinnitus, they are not sufficient to link a present hearing 
condition to in-service noise exposure.  The veteran, as a 
lay person, is not competent to offer a medical diagnosis or 
to assert medical causation.  Consequently, the assertions 
that the veteran suffers from tinnitus which was due to noise 
exposure while on active duty, lack probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.   

As the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, the benefit 
of the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.  App. 49; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   


ORDER

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

Here, review of the claims file reveals that the veteran was 
never sent a VCAA letter with regard to his claims of 
entitlement to increased ratings for bilateral pes planus, 
hemorrhoids and for a cervical spine disability.  The veteran 
must be sent VCAA notification with regard to each issue 
remanded by this decision.

At the time of an April 2005 Board hearing, the veteran 
testified before the undersigned that his back disability had 
increased in symptomatology in the preceding two years.  The 
last VA examination of the spine was conducted in February 
2003.  While normally, a new VA examination is not scheduled 
due to the passage of time, in the current case the veteran 
has testified that he experiences increased symptomatology 
since the last VA examination.  The Board finds that the 
veteran should be scheduled for a VA examination to determine 
the extent of disability associated with the service 
connected cervical spine disability.  



Accordingly, the case is REMANDED for the following:

1.  Issue a VCAA letter (and follow-up 
with any necessary action) to ensure that 
all notification and assistance mandated 
by the VCAA are provided in accordance 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; and implementing 
regulations and all interpretative Court 
decisions.  

2.  Arrange for the veteran to be 
afforded an appropriate VA evaluation to 
ascertain the current severity of the 
symptoms of his service- connected 
disorder of the cervical spine.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any studies deemed 
necessary must be completed.  The 
examiner should be provided copies of the 
current criteria for rating disc disease, 
the criteria in effect prior to September 
26, 2003, and those in effect prior to 
September 23, 2002.  Findings reported 
should be sufficiently complete to allow 
for evaluation under each set of 
criteria.  The examiner must explain the 
rationale for all opinions given.

3.  Readjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


